Case: 22-1096     Document: 35    Page: 1   Filed: 08/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                FLORDELIZA A. HAWKINS,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1096
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01672-VJW, Senior Judge Victor J. Wolski.
                  ______________________

                 Decided: August 22, 2022
                  ______________________

    FLORDELIZA A. HAWKINS, Oxnard, CA, pro se.

     MARGARET JANTZEN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, DEBORAH ANN BYNUM, PATRICIA M.
 MCCARTHY.
                   ______________________

   Before NEWMAN, REYNA, and HUGHES, Circuit Judges.
Case: 22-1096    Document: 35      Page: 2    Filed: 08/22/2022




 2                                             HAWKINS   v. US




 NEWMAN, Circuit Judge,
     Flordeliza A. Hawkins filed suit in the United States
 Court of Federal Claims, alleging violations of her consti-
 tutional and civil rights with regard to eviction from her
 home in 2013 after foreclosure proceedings by her mortga-
 gee, SunTrust Bank. The court granted the government’s
 motion to dismiss for lack of subject matter jurisdiction.
 Ms. Hawkins timely appealed.
     We affirm the Court of Federal Claims’ dismissal for
 lack of subject matter jurisdiction.
                           DISCUSSION
     This court reviews issues of jurisdiction de novo.
 Acevedo v. United States, 824 F.3d 1365, 1368 (Fed. Cir.
 2016). When a party moves to dismiss for lack of subject
 matter jurisdiction, the court accepts as true all undis-
 puted facts and draws all reasonable inferences in the
 plaintiff’s favor. The court may consider extrinsic evidence
 when determining disputed jurisdictional facts. Shoshone
 Indian Tribe of Wind River Rsrv., Wyo. v. United States,
 672 F.3d 1021, 1029–30 (Fed. Cir. 2012).
     The Tucker Act jurisdiction, 28 U.S.C. § 1491(a)(1), re-
 quires a constitutional, statutory, or contractual right to
 money damages. N.Y. & Presbyterian Hosp. v. United
 States, 881 F.3d 877, 881 (Fed. Cir. 2018). There must be
 a substantive law that can “fairly be interpreted” as requir-
 ing the United States to pay damages. Id. This standard
 requires a lesser showing than is needed to demonstrate a
 waiver of sovereign immunity; only requiring that the legal
 source of the asserted claim “be reasonably amenable to the
 reading that it mandates a right of recovery in damages.”
 United States v. White Mountain Apache Tribe, 537 U.S.
 465, 472–73 (2003).
Case: 22-1096      Document: 35    Page: 3    Filed: 08/22/2022




 HAWKINS   v. US                                             3



     This case presents no factual dispute. The question is
 whether Ms. Hawkins has identified a money-mandating
 source of law, due to a violation of a legal right or a breach
 of a contract with the federal government. We conclude
 that she has not.
     Ms. Hawkins identified the Fourteenth Amendment as
 the source of her claim. Appellant Br. 2. She previously
 also claimed violations of the Bill of Rights and the Thir-
 teenth Amendment. While these amendments restrict gov-
 ernment action, none of them is in jurisdictional terms
 empowered by the Tucker Act except the Takings Clause of
 the Fifth Amendment.
     Ms. Hawkins’s rights under the Takings Clause have
 not been violated. This clause prohibits taking of “private
 property for public use, without just compensation.” U.S.
 Const. amend. V. Here, a private bank implemented a fore-
 closure sale based on contractual provisions of a mortgage
 document. Appellee Appx. 0016–17. This does not impli-
 cate the Takings Clause. See, e.g., Squires-Cannon v. For-
 est Pres. Dist. of Cook Cty., 897 F.3d 797, 803 (7th Cir.
 2018) (finding no taking when a government entity pur-
 chased property in a foreclosure sale based on a contractual
 right).
      Ms. Hawkins’ argues that her mortgage contract was
 with the federal government because the Department of
 Housing and Urban Development created some of the
 mortgage forms and placed its letterhead on those forms.
 But the government can generally only be sued for breach
 of contract when it is a party to the contract, which requires
 intent by the government to enter a contract. Turping v.
 United States, 913 F.3d 1060, 1066 (Fed. Cir. 2019). Gov-
 ernmental oversight of a contract form is insufficient. Katz
 v. Cisneros, 16 F.3d 1204, 1210 (Fed. Cir. 1994). That the
 Department of Housing and Urban Development created
 mortgage forms and oversees some aspects of mortgages
Case: 22-1096    Document: 35    Page: 4   Filed: 08/22/2022




 4                                           HAWKINS   v. US



 does not make it a party to the mortgage and does not pro-
 vide jurisdiction in the Court of Federal Claims.
                       CONCLUSION
     The Court of Federal Claims correctly dismissed for
 lack of subject matter jurisdiction.
                       AFFIRMED
 No costs.